Citation Nr: 0522439	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  95-12 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for paranoid 
schizophrenia, currently rated as 50 percent disabling, from 
May 9, 1993 to September 30, 1997.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The appellant had active service from May 1952 to October 
1953.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

This matter has previously come before the Board.  In April 
1999, the Board denied an evaluation in excess of 50 percent 
for paranoid schizophrenia.  In April 2002, the Court vacated 
the Board's April 1999 decision pertaining to the issue of 
entitlement to an increased evaluation for paranoid 
schizophrenia, rated as 50 percent disabling, and entitlement 
to an effective date, prior to May 20, 1993, for a grant of 
service connection for paranoid schizophrenia, citing among 
other things, VCAA.  The case was returned to the Board, and 
in an October 2002, the Board granted an effective date for 
the grant of service connection for paranoid schizophrenia, 
from November 8, 1993.  The Board remanded the issue of 
entitlement to an increased evaluation for paranoid 
schizophrenia, rated as 50 percent disabling, to the agency 
of original jurisdiction (AOJ) in May 2003.  

By rating decision dated in November 2004, the AOJ assigned a 
100 percent evaluation from November 8, 1983.  An evaluation 
of 50 percent was assigned from May 9, 1993.  An evaluation 
of 100 percent was assigned from September 30, 1997.  

The case has been returned to the Board for further appellate 
review consistent with the Order.

The Board notes that the issue of total disability due to 
individual unemployability (TDIU) is moot in light of the 
grant of 100 percent evaluation for PTSD.  




FINDING OF FACT

Paranoid schizophrenia is manifested by total industrial 
inadaptability or total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for a 100 percent disability evaluation for 
paranoid schizophrenia, effective May 9, 1993, have been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 4.7, 
4.132, Diagnostic Code 9204 (1988); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria & Analysis

Any defect in regard to VCAA, or otherwise, is harmless error 
as the claim is herein granted.  

The appellant has been granted service connection for 
paranoid schizophrenia from November 1983.  The AOJ has 
assigned staged ratings.  That is, separate evaluations for 
separate periods during the appeal based on the facts found.  
A 100 percent evaluation has been assigned from November 1983 
to May 1993, a 50 percent evaluation has been assigned from 
May 9, 1993, and a 100 percent evaluation has been assigned 
from September 30, 1997.  The issue on appeal, therefore, is 
whether an evaluation in excess of 50 percent is warranted 
from May 9, 1993 to September 30, 1997.  

The criteria for evaluating schizophrenia changed in February 
1988 and in November 1996.  When a regulation changes after a 
claim has been filed but before the appeal process has been 
completed, the Board must consider all versions.  See 38 
U.S.C.A. § 5110.  Thus, the Board will set forth the pre-
February 1988 criteria, the post February 1988 criteria, and 
the criteria effective in 1996 for the benefit of comparison.  
The pre-1988 criteria and the applicable ratings are as 
follows:

Active psychotic manifestations of such 
extent, severity, depth, persistence or 
bizarreness as to produce total social 
and industrial inadaptability - 100 
percent disabling.

With lesser symptomatology such as to 
produce severe impairment of social and 
industrial adaptability - 70 percent 
disabling.

Considerable impairment of social and 
industrial adaptability - 50 percent 
disabling.

Definite impairment of social and 
industrial adaptability  - 30 percent 
disabling.

Mild impairment of social and industrial 
adaptability - 10 percent disabling.

Psychosis in full remission - 0 percent 
disabling.

The above descriptive adjectives do not necessarily refer to 
the severity of the disease but rather to the degree of 
industrial and social impairment.

The post-1988 criteria and applicable ratings are as follows:

Active, psychotic manifestations of such 
extent, severity, depth, persistence or 
bizarreness as to produce total social 
and industrial inadaptability - 100 
percent disabling.

With lesser symptomatology such as to 
produce severe impairment of social and 
industrial adaptability - 70 percent 
disabling.

Considerable impairment of social and 
industrial adaptability - 50 percent 
disabling.

Definite impairment of social and 
industrial adaptability  - 30 percent 
disabling.

Mild impairment of social and industrial 
adaptability - 10 percent disabling.

Psychosis in full remission - 0 percent 
disabling.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (1998).

Effective November 7, 1996, the VA Schedule of Ratings for 
Mental Disorders has been amended and redesignated as 38 
C.F.R. § 4.130 (2002).  Under the new regulation, the 
evaluation criteria have substantially changed, focusing on 
the individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total.  Under the current rating criteria, a 100 
percent evaluation is provided where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is provided where there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereo- type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of shot and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent evaluation is 
provided for occupational and social impairment with mild or 
transient symptoms, which decrease work efficiency and 
ability to perform occupational tasks only during the periods 
of significant stress, or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 (2004).

Initially, the Board notes that while the appellant was 
employed from time-to-time during the relevant period, Social 
Security Administration (SSA) records reflect that in 1993 
and 1994 his wages were only marginally above the poverty 
level, and in 1995 he was unemployed.  The August 1994 VA 
examiner specifically noted that while he was employed full 
time, he worked in a sheltered environment in which his 
manager was a close friend and tolerated his paranoid 
idiosyncrasies.  While earnings for 1996 and 1997 were more 
substantial, the December 1997 VA examiner specifically 
stated that the severity of his symptoms hampered his 
occupational life and that he was only marginally able to 
live his life, noting that he was paranoid and unable to 
trust others, causing him to quit his job.  

The Board notes that GAF scores from 60 to 70 have been 
assigned.  Although the GAF score does not fit neatly into 
the rating criteria, the GAF score is evidence, which the 
Court has noted to be of importance.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
GAF scores ranging from 71 to 80 reflect no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork) and if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument). Scores ranging from 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  In reaching 
a determination in this case, the Board has considered the 
whole of the evidence, to include the appellant's statements, 
the assigned GAF scores, and the medical opinions.  

The Board notes that while the August 1994 VA examiner 
assigned a GAF score of 70 and the December 1997 VA examiner 
assigned a GAF score of 60, the examiners specifically noted 
occupational impairment and that he was only marginally able 
to live his life due to the severity of his symptoms.  The 
August 1994 VA examiner suggested that the appellant 
minimized his symptoms, noting such to be characteristic of 
paranoid schizophrenics.  In addition, while the appellant's 
paranoid schizophrenia was noted to be in partial remission 
in August 1994, the examiner noted that the appellant had had 
recent auditory hallucinations, and stated that there was 
probably much underlying paranoid ideation but that the 
appellant was intuitive enough to know that he should not 
describe florid paranoid thoughts and was very adroit at 
dodging specific questions.  The only recreational activity 
noted was playing the saxophone alone, and he was not 
involved in any church or social groups and was unsure how 
many times he had been married.  

The December 1997 VA examination report notes that he was 
unable to provide any concrete information as to what he had 
done since separation in 1952, and had no specific answer 
when asked what his longest job had been.  His speech was 
noted to be flighty, tangential, and pressured, his judgment 
and insight were impaired, and he was evasive and provided 
little information.  He admitted to auditory hallucinations 
and having heard the things that happened to him on the 
radio/TV.  He was noted to feel controlled, manipulated, and 
uncomfortable around other people.  As noted, that examiner 
specifically stated that he was unemployed and only 
marginally able to live his life.  Based on the foregoing, 
the Board finds a 100 percent evaluation is warranted for the 
relevant period.  Consequently, the benefit sought on appeal 
is granted.  

In reaching this determination, the Board notes that the AOJ 
had the right to provide a staged rating.  In this case, 
because there had not been a running award resulting in a 
reduction in compensation being paid, the provisions of 
38 C.F.R. § 3.105(e) were not applicable.  However, because 
there had been a reduction in the evaluation, other 
regulations were for consideration, including whether there 
had been improvement.  In this case, the AOJ selected May 9, 
1993 as the date of the reduced evaluation.  However, there 
is no medical evidence of improvement on May 9, 1993.  In 
fact, there is no medical evidence in proximity to May 9, 
1993.  It appears that the AOJ selected a date six months 
prior to the date of a VA examination (November 9, 1993).  
The date selected by the AOJ does not establish improvement.  
The date selected by the AOJ as a possible return to 
employment is unsupported.  The date selected by the AOJ does 
not provide a regulatory basis to reduce an evaluation.  The 
action of the AOJ violates sections 3.343 and 3.344 and would 
warrant restoration.  




ORDER

A 100 percent evaluation for PTSD is assigned from May 9, 
1993 to September 30, 1997, subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


